DETAILED ACTION
The present application, filed on 07/22/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 07/22/2019.
Claims 1-11 are pending and have been considered below.

Priority
The application claims priority to foreign application DE 102017001138, filed on 02/08/2017, and is a 371 of PCT/EP2018/050763, filed on 01/12/2018. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "in that valves". There is insufficient antecedent basis for this limitation in the claim. Unclear if “valves” is referring to first valves, second valves, or first and second valves.
Claim 3 recites the limitation "in that valves". There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "in that valves" and “closed position”. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klees (US 2004/0113377), as cited by applicant.
Regarding claim 1, Klees discloses {Figures 1-5} a mobile machine [0004], comprising a structure that is hydraulically supported with respect to an undercarriage by means of cylinders {100, 200} that are provided with a piston chamber {110, 210} and a rod chamber {115, 215}, wherein a switching device {Figure 3} is provided that connects, in one switch position, the piston chamber {110, 210} of one cylinder {100, 200} with the rod chamber {115, 215} of another cylinder {100, 200} and vice versa in a fluid-conducting manner, characterized in that first {valves next to number 112 and 117 in Figure 3} and second valves {116, 216; 124, 224} are connected to the respective fluid connections {112, 117} between the piston chamber {6, 110, 210} of the one cylinder {100, 200} and the rod chamber {115, 215} of the other cylinder {100, 200} as part of the switching device, wherein said first valves are each connected to the inlet side of the piston chamber {110, 210} and to a first hydraulic accumulator {125, 225} each, and the said second valves {116, 216; 124, 224} are each connected to the inlet side of the rod chamber {115, 215} and at the outlet side to a second hydraulic accumulator {120, 220} each.
Regarding claim 2, Klees discloses {Figure 3} that valves are provided in form of 2/2-way switching valves [0024].  
Regarding claim 4, Klees discloses {Figure 3} that valves {116, 216} are mechanically preloaded into the closed position {valves 116, 216 are shown open in a default setting in Figure 3, while valves 124, 224 and the valves next to 112 and 117 are shown open [0024]}. 
Regarding claim 6, Klees discloses {Figure 3} that the cylinders {100, 200}, which are connected to each other in a fluid-conducting manner {112, 117}, are assigned to the each other opposing wheels of a common axle.  

Regarding claim 8, Klees discloses {Figure 3} that the operation of the valves is based upon the terrain-dependent travelling tasks of the machine [0008-0009, 0019-0020].  
Regarding claim 9, Klees discloses {Figure 3} that when travelling on a field compared to travelling on the road, a softer suspension can be provided by the cylinders {100, 200} in that the valves {valves next to number 112 and 117 in Figure 3} of the first group and the valves {124, 224} of the second group are all switched into the open state. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Klees in view of Bauer (DE 102008012704), as disclosed by applicant.
Klees discloses all the aspects of claim 1, and that the valves are solenoid valves operated by an electronic control module [0019]. 

Bauer teaches {Figure 3} that valves {34} may be operated electromagnetically {38}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the mobile machine disclosed by Klees to include electromagnetically operated solenoid valves in order to “ensure a minimum opening of the valve arrangements at the moment of a change in level” [0028].
Claim 5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Klees in view of Bitter (US 7,753,385).
Regarding claim 5, Klees discloses all the aspects of claim 1. However, Klees does not explicitly disclose that the rod chamber of the cylinders is connected to a suction device which is provided with a non-return valve that blocks in the direction of a tank that stores fluid.  
Bitter teaches {Figures 1-5} a mobile agricultural machine comprising hydraulic cylinders and a switching device, characterized in that the rod chamber {30, 32} of the cylinders {18, 20} is connected to a suction device {Col. 5, lines 20-27} which is provided with a non-return valve {72, 76} that blocks in the direction of a tank {box to the left of cylinder 18, and right of cylinder 20 in Figures 2-5} that stores fluid {Col. 8, lines 33-56}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the mobile machine disclosed by Klees to include non-return valves in order to “[use] the hydraulic cylinders as suspension cylinders but also, with the suspension deactivated, for using the hydraulic cylinders as a type of incline compensation, purposely allowing the frame in an inclined position to be hydraulically tilted to 
Regarding claim 10, Klees discloses all the aspects of claim 1, as well as an off-road and on-road mode that is controlled automatically based off signals from command height inputs, vehicle speed, and the piston position or height of each hydraulic strut [0019]. 
However, Klees does not explicitly disclose that, for travelling on a slope, the valve group that is assigned to the cylinders of the downhill wheels are actuated into the open position, and the valves of the other group are actuated into the closed position.  
Bitter teaches {Figure 5} that, for travelling on a slope, the valve group {50, 52, 118, 160} that is assigned to the cylinders {18, 20} of the downhill wheels are actuated into the open position, and the valves {42, 44, 128, 156} of the other group are actuated into the closed position {Col. 16, line 44 – Col. 17, line 10}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the mobile machine disclosed by Klees to open and close selective valves associated with respective downhill and uphill wheels in order to provide “a type of incline compensation, purposely allowing the frame in an inclined position to be hydraulically tilted to the side, in order to increase the stability and to compensate for an incline or a canted position” {Col. 5, lines 50-60}.
Regarding claim 11, Klees discloses all the aspects of claim 1, as well as an off-road and on-road mode that is controlled automatically based off signals from command height inputs, vehicle speed, and the piston position or height of each hydraulic strut [0019].
However, Klees does not explicitly disclose that when travelling on a steep slope the valves of all groups are switched into the closed position.

In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the mobile machine disclosed by Klees to close all valves when traveling on a steep slope in order to provide “increase the stability of the vehicle on an incline… making it possible to move greater loads than normal to greater heights” {Col. 18, lines 1-19}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ichimaru (US 5,968,102) teaches {Figure 2} electromagnetically controlled valves {Col. 4, lines 50-59}. Dockter (US 2019/0047345) teaches a self-propelled agricultural vehicle with pitch control and non-return valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)272-5947. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614